DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.
 Claim Objections
Claims 30, 37, and 40 are objected to because of the following informalities:  
Claim 30, line 37: “said first joint parameters and said second joint parameter;” should be deleted because it is a duplicate of the recitation in previous line; 
Claim 30, line 47: the comma after “alteration and” should be deleted;
Claim 37, line 8: “them” should be deleted;
Claim 37, line 10: “an user” should be replaced with “a user”;
Claim 37, line 30: “and” should be inserted after “first joint (ATz);”;
Claim 37, line 32: the period should be replaced with a comma;
Claim 37, line 47: the comma after the recitation of “module and” should be deleted; and
Claim 40, line 2: a comma should be inserted after “39”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder or the word “means” or “step” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder or the word “means” or “step” is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detecting means in claims 30 and 37;
Identifying unit in claims 30 and 37; 
Processing unit in claims 30 and 37;
Computing module in claims 30 and 37; 
Comparison module in claims 30 and 37; 
Identification module in claims 30 and 37;
Classification module in claims 30 and 37;
Detecting unit in claim 37;
Determining unit in claim 37; 
Conversion unit in claim 37; 
First request module in claim 43; and 
Second request module in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
Detecting means appears to be sensors, probes, or the like as described in Page 6, lines 9-10 of the specification;
Identifying unit, Processing unit, Computing module, Comparison module, Identification module, Classification module, Detecting unit, Determining unit, Conversion unit, First request module, and Second request module appear to the structure as described in Page 20 of the specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the term "specific" in line 15 which is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered specific, so it is unclear what is being included or excluded from the scope of the limitation.
Claim 30 recites "a biomechanical model of human body segments of the subject" in lines 17-18. Claim 30 also recites “a biomechanical model for said subject” in line 12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). Additionally, if they are different, the recitation of “the successful conclusion of the generation of a the biomechanical model for the subject." 
Claim 30 recites “computing parameters representative of said alterations as a function of one or both of: said movement steps computed in said conversion step; said biomechanical model identified by said identifying unit; and said first joint parameters and said second joint parameter; said first joint parameters and said second joint parameter” in lines 32-37. As four (4) limitations are listed, it is unclear what the recitation of “both of” refers to. For the purposes of examination, the recitation will of “one or both of” will be interpreted to be “one or more of”. 
Claim 30 recites “said alteration” in line 46 and “said identified alteration” in line 47. Claim 30 also recites “alterations” in line 1, “said alterations” in line 32, and “an alteration” in line 43. It is unclear which of the plurality of “alterations” is being referred to by the recitations of “said alteration” and “said identified alteration”. 
Claim 30 recites “they” in line 48. It is unclear what the pronoun refers to. For the purposes of examination, the recitation will be interpreted to be “said alterations”. 
Claim 30 recites the term "similar analyses" in line 51 which is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered 
Claims 31-36 are rejected by virtue of their dependence from claim 30. 
Claim 34 recites “bones” in line 3. Claim 30 also recites “bones” in line 19. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 3 of claim 34 will be read as "said bones". 
Claim 35 recites “alterations” in line 5. Claim 30 also recites “alterations” in line 1. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 5 of claim 35 will be read as "the alterations". 
Claim 37 recites "a biomechanical model of human body segments of the subject" in lines 17-18. Claim 37 also recites “a biomechanical model for said subject” in lines 12-13. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). Additionally, if they are different, the recitation of “the successful conclusion of the generation of a biomechanical model of human body segments of the subject” appears wholly unrelated to all the other previously-recited limitations of the claim. For the purposes of examination, the recitation of “a biomechanical model of human body segments of the subject” will be interpreted to be "the biomechanical model for the subject." 
to identified biomechanical combined movements” in lines 19-21. The recitation of “as a function of said detected physical quantities and said identified biomechanical model to identified biomechanical combined movements” is so grammatically awkward that the meaning is unclear. It is also unclear whether the “identified biomechanical combined movements” in line 21 is the same as or different from the “combined movements” in line 19. 
Claim 37 recites “said alteration” in line 45. Claim 37 also recites “alterations” in line 1, “said alterations” in line 32, and “an alteration” in line 43. It is unclear which of the plurality of alterations is being referred to by the recitation of “said alteration”. 
Claim 37 recites “the belonging” in line 45. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites “they” in line 47. It is unclear what the pronoun refers to. For the purposes of examination, the recitation will be interpreted to be “said alterations”. 
Claim 37 recites “alterations” in line 48. Claim 37 also recites “alterations” in line 1. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 48 of claim 37 will be read as "said alterations".
Claim 37 recites the term "similar analyses" in line 49 which is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 38-43 are rejected by virtue of their dependence from claim 37. 
Claim 38 recites “the display method” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “the end user” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites “the biomechanical” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the biomechanical model”. 
Claim 41 recites “bones” in line 3. Claim 37 also recites “bones” in line 20. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 3 of claim 41 will be read as "said bones". 
Claim 42 recites “bones” in line 3. Claim 37 also recites “bones” in line 20. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 3 of claim 42 will be read as "said bones". 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-32, 34-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191088 A1 (Anderson) (previously cited) in view of US 2013/0226039 A1 (Shani), US 2008/0181470 A1 (Camus) (previously cited), and 2012/0310075 A1 (Russell) (previously cited).
Anderson teaches a method for identifying alterations in a musculoskeletal system of a subject (¶ [0168] and Fig. 23), wherein computer systems are used for analysis of the data gathered in the method (¶ [0176]) and a signal receiver is used to gather data. In a related embodiment, Anderson teaches an illustrative node 60 containing hardware capable of implementing methods described in the specification (¶¶ [0102]-[0110] and Fig. 16), wherein the hardware contains computer-executable instructions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described in ¶ [0168] and Fig. 23 of Anderson so that it is implemented on the hardware described in ¶¶ [0102]-[0110] and Fig. 16 of Anderson. The motivation would have been to provide hardware components so that the diagnosis of the alterations in a musculoskeletal system of a subject is automated. 
Regarding claim 30, the above combination teaches a method for identifying alterations in a musculoskeletal system of a subject (Fig. 23: method 400), wherein the method comprises the steps of: 
associating, with said subject, detecting means configured to detect physical quantities representative of a state of said subject (Fig. 23 and ¶ [0169]: sensors are introduced at step 402 by implanting them, placing them on the skin, or placing them on the clothing of the patient next to the anatomical feature of interest), wherein said associating step comprises both of;
positioning said detecting means on said subject; and 
applying said detecting means on said subject (¶ [0169]: implanting, placing on skin, or placing on clothes; the Examiner notes that the recitations of implanting, placing on skin, or placing on clothes incorporates the steps of both positioning and applying the sensors on the subject and its corresponding anatomical features; the recitation of implantable sensors being preferred does not negate the recitation that the external sensors of Anderson may also be used; also see ¶ [0176] which discloses that the sensors may be external or implantable);
detecting in real time said physical quantities through said detecting means (¶ [0174]: “the positions of the sensors are monitored”), aligning said physical quantities in time and sending said physical quantities to an identifying unit (¶ [0174]: a signal receiver is used, wherein the signal receiver is a component of an identifying unit; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), identifying a biomechanical model for said subject by said identifying unit (Fig. 4 and ¶ [0173]: model of patient’s relevant anatomical feature is created at step 406; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the creating of the model is the identification module), thereby obtaining a specific, optimized multi-segment (¶ [0173] indicates that the model of the patient’s relevant anatomical features is specific and optimized for the patient; ¶ [0173] further discloses that the model is of a skeleton, which contains multiple segments and joints); 
determining combined movements of muscles and bones as a function of said detected physical quantities and said identified biomechanical model (¶ [0174]: “The positions of each of the sensors can then be compiled to identify the relative motion sequence of the anatomical features with respect to one another”; and ¶ [0177]: “the animated model is based on the data obtained from the imaging of step 404 and the diagnostic protocol of step 408”); 
converting said combined movements into a plurality of movement steps of segments and joints (¶ [0174]: “the diagnostic protocol utilizes the relative motion between the implanted sensors to monitor joint motion”; also see ¶ [0173]: “the data from the imaging protocol is utilized to segment the model into the individual bones… a joint is modeled by the combination of individual bones that come together to form the joint”; also see ¶ [0177]: “The animated model then analyzes motion according to each grouping of anatomical tissue and the interactions therebetween”);
providing a processing unit for processing alteration data (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson)
computing parameters representative of said alterations (¶ [0178]: muscle contraction and tensions during a motion sequence, center-of-balance, center-of-gravity, and other data are parameters representative of said alterations) as a function of one or both of: 
said movement steps (¶ [0178]: motion sequence or protocol); 
said biomechanical model (¶ [0178]: animated model); and
said first joint parameter and said second joint parameter; 
wherein, the computing is carried out by a computing module of said processing unit (see above 103 analysis regarding the method of Anderson, including step 410, being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson)
comparing said computed parameters and predefined reference values representative of alteration thresholds in said musculoskeletal system (¶ [0179]: “the system may identify anatomical features with a motion sequence outside of a predetermined range”) wherein the comparing is carried out by a comparison module of said processing unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the comparing is the comparison module);  
identifying an alteration of said alterations as a function of a failed matching between said computed parameters and said predefined reference values (¶ [0179]: “the animated model highlights potential problem areas automatically based on a comparison to a standardized model”), wherein the identifying is carried out by an identification module of said processing unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the highlighting is the identification module);
determining a belonging of an alteration to one or more groups of musculoskeletal pathologies as a function of said identified alteration and also of the movement steps they correspond to (¶ [0179]: “the abnormal motion patterns are grouped into motion signatures that are indicative of a medical condition”), wherein the determining is carried out by a classification module (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the grouping is the classification module)
wherein the steps of the method ensure a limitation of a variability among subsequent analyses of the same subject or similar analyses of different subjects (The Examiner notes that such claimed features naturally occur as a result of the above implemented steps produce the specific, accurate, and optimized model of Anderson which ensures the limitation of the variability). 
Although Anderson teaches that the biomechanical model is generated as a function of the patient being asked to physically turn herself or himself during imaging (¶ [0172]) and that a diagnostic protocol is performed to measure joint motion and/or relative motion between anatomical features (¶ [0174]), Anderson fails to teach that said identifying unit controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface
(¶ [0063] discloses a client terminal comprising a display which displays instructions, wherein the display is a graphic interface for the user; ¶ [0032] discloses the client terminals being a laptop, a desktop, a tablet, a cellular phone, a smartphone, which are provided with buttons and controls) and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface (¶ [0063] discloses the instructions which instructs a patient to perform at least one physical task in relation to the generation of a simulation of the movement of the patient, thereby indicating that the simulation of the movement of the patient is a function of the instructions from the display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic protocol of ¶ [0174] and the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson such that the display instructs the user to implement at least one physical task as taught by Shani. The motivation would have been to provide detailed instructions of the diagnostic protocol for measuring joint motion and/or relative motion of the anatomical features, so as to obtain more accurate and reproducible results. 

Anderson fails to teach, after said identification, providing, by the identifying unit, a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject. 
(¶ [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the identifying unit of Anderson to incorporate providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject as taught by Camus. The motivation would have been to provide user input as to whether the model is complete, thereby reducing the likelihood of errors in the biomechanical model. 
Although Anderson teaches that the sensors are configured for identifying the location of one or more of the following anatomical features or parts thereof: heels, ankles, knees, hips…(¶ [0171]) so that multiple anatomical features can be monitored, and that the diagnostic protocol is performed to measure… relative motion between anatomical features (¶ [0174]), the above combination fails to teach wherein, in said conversion step, said movement steps are computed as a function of: first joint parameters of a first joint and at least a second joint parameter computed as a function of second joints affected by the movement of the first joint, wherein said second joints are configured to move relative to said first joint in a condition between a movement in synergy with said first joint; a movement compensating for the movement produced by said first joint. 
In a related medical measurement system, Russell teaches measuring parameters of two joints (Figs. 2, 5, 21) so that the features between the joints are monitored. The Examiner further notes a movement of a first joint in relation to a second 

With regards to claim 31, the above combination teaches or suggests that the graphic user interface is configured to perform one or more among the steps of: changing a display method; showing the subject how to position himself for a correct analysis; showing data configuration/integration to an end user (see the above 103 analysis regarding the diagnostic protocol of ¶ [0174] of Anderson in view of the instructions for implementing the physical tasks of ¶ [0063] of Shani). 

With regards to claim 32, the above combination fails to teach that the alterations are displayed in real time. However, Anderson teaches displaying images in real time (¶ [0172] of Anderson) and that the results of are summarized at step 414 (¶ [0179] of Anderson). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to incorporate that the alterations are displayed in real time. The motivation would have been to effectively convey the alteration information to the user. 

With regards to claim 34, the above combination teaches or suggests that said step of determining said combined movements of muscles and bones comprises the step of displaying said muscles and bones in a combined view, the combined view including a three-dimensional representation (¶ [0177] of Anderson: “3-D model and/or 2-D animated model of the patient's anatomy is created to visualize the patient's anatomy” and “layers of anatomical features that are selectively included or removed”). 

Regarding claim 35, the above combination teaches or suggests the method for identifying alterations according to claim 30. Anderson further teaches that said step of identifying said biomechanical model for said subject comprises the steps of: asking the user for specific measurements in order to calibrate a system for identifying alterations in the musculoskeletal system as a function of: scenario; environment; number of detecting means applied to the subject (¶ [0174] of Anderson: “the diagnostic protocol utilizes the absolute positions of the sensors to correlate to the motion of the anatomical features”); asking the user to carry out a specific procedure of anatomic positioning based on a biomechanical description of human body segments and joints, by means of a validated measuring protocol (¶ [0175] of Anderson: “patient is moved through a diagnostic protocol comprising a series of movements”).

Regarding claim 36, the above combination teaches or suggests the method for identifying alterations according to claim 30. Anderson further teaches that said joint parameters are numerical parameters (¶ [0175] of Anderson: “During the series of movements the acceleration and/or positional data from the sensors is obtained,” wherein acceleration and positional data are numerical). 

With regards to claim 37, the above combination of Anderson teaches a system for identifying alterations in a musculoskeletal system of a subject (Fig. 23: method 400; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), wherein the system comprises: 
detecting means configured to be associated with said subject, the detecting means being capable of detecting physical quantities representative of a state of said subject, wherein said detecting means are configured to be positioned on said subject or applied to said subject (Fig. 23 and ¶ [0169]: sensors are introduced at step 402 by implanting them, placing them on the skin, or placing them on the clothing of the patient next to the anatomical feature of interest);
a detecting unit configured to detect in real time said physical quantities through said detecting means (¶ [0174]: “the positions of the sensors are monitored” ; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson), align said physical quantities in time and send said physical quantities to an identifying unit (¶ [0174]: a signal receiver is used, wherein the signal receiver is a component of an identifying unit; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson),
the identifying unit is configured to identify a biomechanical model for said subject (Fig. 4 and ¶ [0173]: model of patient’s relevant anatomical feature is created at step 406; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the creating of the model is the identification module), thereby obtaining a specific, optimized multi-segment and multi-joint analysis on the subject (¶ [0173] indicates that the model of the patient’s relevant anatomical features is specific and optimized for the patient; ¶ [0173] further discloses that the model is of a skeleton, which contains multiple segments and joints); 
a determining unit configured to determine combined movements of muscles and bones as a function of said detected physical quantities and said identified biomechanical model to identified biomechanical combined movements (¶ [0174]: “The positions of each of the sensors can then be compiled to identify the relative motion sequence of the anatomical features with respect to one another”; and ¶ [0177]: “the animated model is based on the data obtained from the imaging of step 404 and the diagnostic protocol of step 408”, see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the determination of the combined movements is the determining unit); 
a conversion unit configured to convert said biomechanical combined movements into a plurality of movement steps of segments and joints (¶ [0174]: “the diagnostic protocol utilizes the relative motion between the implanted sensors to monitor joint motion”; also see ¶ [0173]: “the data from the imaging protocol is utilized to segment the model into the individual bones… a joint is modeled by the combination of individual bones that come together to form the joint”; also see ¶ [0177]: “The animated model then analyzes motion according to each grouping of anatomical tissue and the interactions therebetween”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the conversion is the conversion unit);
a processing unit for processing alteration data (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson) comprising:
a computing module configured to compute parameters representative of said alterations (¶ [0178]: muscle contraction and tensions during a motion sequence, center-of-balance, center-of-gravity, and other data are parameters representative of said alterations; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the computing is the computing unit)
said movement steps computed in said conversion step (¶ [0178]: motion sequence or protocol); 
said biomechanical model identified by said identification unit (¶ [0178]: animated model); and
said joint parameters; 
a comparison module configured to compare: said computed parameters and predefined reference values representative of alteration thresholds in said musculoskeletal system (¶ [0179]: “the system may identify anatomical features with a motion sequence outside of a predetermined range” ; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the comparing is the comparison module);  
an identification module configured to identify an alteration of said alterations as a function of a failed matching between said computed parameters and said predefined reference values (¶ [0179]: “the animated model highlights potential problem areas automatically based on a comparison to a standardized model”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the highlighting is the identification module);
a classification module configured to determine the belonging of said alteration to one or more groups of musculoskeletal pathologies as a function of said identified alteration and of the movement steps they correspond to (¶ [0179]: “the abnormal motion patterns are grouped into motion signatures that are indicative of a medical condition”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson, wherein the hardware associated with the grouping is the classification module), wherein the features of the system for identifying alterations ensure a limitation of a variability among subsequent analyses of the same subject or similar analyses of different subjects (The Examiner notes that such claimed features naturally occur as a result of the above implemented steps produce the specific, accurate, and optimized model of Anderson which ensures the limitation of the variability). 
Although Anderson teaches that the biomechanical model is generated as a function of the patient being asked to physically turn herself or himself during imaging (¶ [0172]) and that a diagnostic protocol is performed to measure joint motion and/or relative motion between anatomical features (¶ [0174]), Anderson fails to teach that said identifying unit controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface
In a related system for creating an anatomical model of patient movement, Shani discloses an identifying unit which controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls (¶ [0063] discloses a client terminal comprising a display which displays instructions, wherein the display is a graphic interface for the user; ¶ [0032] discloses the client terminals being a laptop, a desktop, a tablet, a cellular phone, a smartphone, which are provided with buttons and controls) and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface (¶ [0063] discloses the instructions which instructs a patient to perform at least one physical task in relation to the generation of a simulation of the movement of the patient, thereby indicating that the simulation of the movement of the patient is a function of the instructions from the display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic protocol of ¶ [0174] and the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson such that the display instructs the user to implement at least one physical task as taught by Shani. The motivation would have been to provide detailed instructions of the diagnostic protocol for measuring joint motion and/or relative motion of the anatomical features, so as to obtain more accurate and reproducible results. 
Anderson fails to teach, after said identification, providing, by the identifying unit, a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject. 
In a related system for generating a model, Camus teaches providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject (¶ [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the identifying unit of Anderson to incorporate providing a feedback to the user to confirm the successful conclusion of the generation of the biomechanical model of human body segments of the subject as taught by 
Although Anderson teaches that the sensors are configured for identifying the location of one or more of the following anatomical features or parts thereof: heels, ankles, knees, hips…(¶ [0171]) so that multiple anatomical features can be monitored, and that the diagnostic protocol is performed to measure… relative motion between anatomical features (¶ [0174]), the above combination fails to teach wherein, in said conversion step, said movement steps are computed as a function of: first joint parameters of a first joint and at least a second joint parameter computed as a function of second joints affected by the movement of the first joint, wherein said second joints are configured to move relative to said first joint in a condition between a movement in synergy with said first joint; a movement compensating for the movement produced by said first joint. 
In a related medical measurement system, Russell teaches measuring parameters of two joints (Figs. 2, 5, 21) so that the features between the joints are monitored. The Examiner further notes a movement of a first joint in relation to a second joint will naturally be between synergistic movements and compensating movements because such a range encompasses all natural joint and muscle movements.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitored parameters of the anatomical features of Anderson to incorporate that they are of two adjacent joints as taught by Russell to arrive at the claimed invention. The motivation would have been to monitor 

With regards to claim 38, the above combination teaches or suggests that the graphic user interface is configured to perform one or more among the steps of: changing a display method; showing the subject how to position himself for a correct analysis; showing data configuration/integration to an end user (see the above 103 analysis regarding the diagnostic protocol of ¶ [0174] of Anderson in view of the instructions for implementing the physical tasks of ¶ [0063] of Shani).

With regards to claim 39, the above combination fails to teach that the alterations are displayed on a display unit. However, Anderson teaches displaying images in real time (¶ [0172] of Anderson) and that the results of are summarized at step 414 (¶ [0179] of Anderson). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to incorporate that the alterations are displayed in real time on a display unit. The motivation would have been to effectively convey the alteration information to the user. 

With regards to claim 41, the above combination teaches or suggests that said determining unit comprises a display module configured to display said muscles and bones in a combined view, the combined view including a three-dimensional representation (¶ [0177] of Anderson: “3-D model and/or 2-D animated model of the patient's anatomy is created to visualize the patient's anatomy” and “layers of anatomical features that are selectively included or removed”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson; ¶ [0102] of Anderson discloses node 60 may be a personal computer, PDA, or cell phone, which have display modules).

With regards to claim 42, the above combination teaches or suggests a memory unit (see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson; ¶ [0110] of Anderson discloses a database for storing records, data, and other database elements). The above combination fails to teach that the memory unit is for memorizing said combined movements and said combined view of said muscles and bones. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory unit of Anderson to incorporate that it memorizes combined movements and combined views. The motivation would have been to store the data so that the data can be retrieved and accessed in the future. 

Regarding claim 43, the above combination teaches or suggests that said identifying unit further comprises: a first request module configured to ask the user for specific measurements in order to calibrate the system as a function of: scenario; environment; number of detecting means applied to the subject (¶ [0174] of Anderson: “the diagnostic protocol utilizes the absolute positions of the sensors to correlate to the motion of the anatomical features”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson);and a second request module configured to ask the user to carry out a specific procedure of anatomic positioning based on a biomechanical description of human body segments and joints, by means of a validated measuring protocol (¶ [0175] of Anderson: “patient is moved through a diagnostic protocol comprising a series of movements”; see above 103 analysis regarding the method of Anderson being implemented on the hardware of ¶¶ [0102]-[0110] and Fig. 16 of Anderson).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Shani, Camus, and Russell, as applied to claim 32 above, and further in view of US 2009/0322763 A1 (Bang) (previously cited). 
With regards to claim 33, the above combination teaches or suggests biomechanical model. The above combination fails to teach combining the biomechanical model with a method for extracting joint rotation angles in order to compute the joint kinematics in real time, wherein the joint angles include 3D rotation angles of humerothoracic, glenohumeral, and scapulothoracic joints. 
In a related system for biomechanical modelling, Bang teaches using a model to determine 3D rotation angles of a joint in order to determine joint kinematics(¶¶ [0007], [00014], [0075], wherein ¶ [0014] discloses that the movements (i.e., kinematics) are mapped), wherein the joints include shoulder joints (¶¶ [0076], [0081]). The . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shani, Camus, and Russell, as applied to claim 39 above, and further in view of Bang.
With regards to claim 40, the above combination teaches or suggests biomechanical model. The above combination fails to teach that the determining unit is configured to combine the biomechanical model with a method for extracting joint rotation angles in order to compute the joint kinematics in real time, wherein the joint angles include 3D rotation angles of humerothoracic, glenohumeral, and scapulothoracic joints. 
In a related system for biomechanical modelling, Bang teaches using a model to determine 3D rotation angles of a joint in order to determine joint kinematics(¶¶ [0007], [00014], [0075], wherein ¶ [0014] discloses that the movements (i.e., kinematics) are mapped), wherein the joints include shoulder joints (¶¶ [0076], [0081]). The Examiner notes that the humerothoracic, glenohumeral, and scapulothoracic joints are joints of the shoulder, and Bang maps the rotation angles of the shoulder joint. It would have been obvious for one of ordinary skill in the art before the effective filing date of . 

Response to Arguments
	Amendment to the Specification
	In view of the amendments to the abstract filed 08/04/2020, the objections to the specification were withdrawn.
	
	Claim Objections
	There are new grounds of claim objections. The Examiner notes that not all of the previous claim objections were addressed by either amendment or arguments. As such, those objections were maintained. 
	
	Rejections under 35 U.S.C. § 112(b)
	There are new grounds of rejections under 35 U.S.C. § 112(b). The Examiner notes that not all of the previous rejections under 35 U.S.C. § 112(b) were addressed by either amendment or arguments. As such, those rejections were maintained. 

	Rejections under 35 U.S.C. § 101
	In view of the claim amendments filed 08/04/2020, the rejections under 35 U.S.C. § 101 were withdrawn. 

	Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In particular, the Applicant asserts that Anderson does not disclose an “identifying unit [that] controls a step-by-step user instruction procedure that guides a user by means of a graphic interface provided with buttons and controls” or that a biomechanical model “is generated as a function of the execution of said step-by-step user instruction procedure provided by said graphic user interface”. 
Although Anderson teaches that the biomechanical model is generated as a function of the patient being asked to physically turn herself or himself during imaging (¶ [0172]) and that a diagnostic protocol is performed to measure joint motion and/or relative motion between anatomical features (¶ [0174]), Anderson fails to teach that said identifying unit controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls and that, the biomechanical model is generated as a function of the execution of said step-by-step instruction procedure provided by said graphic user interface
In a related system for creating an anatomical model of patient movement, Shani discloses an identifying unit which controls a step-by-step instruction procedure that guides a user by means of a graphic interface provided with buttons and controls (¶ [0063] discloses a client terminal comprising a display which displays instructions, 

To the extent that the Applicant's arguments are applicable to the current prior art rejections, the Examiner makes the following comments.  
Applicant's arguments filed 08/04/2020 have been fully considered but they are not persuasive.



    PNG
    media_image1.png
    405
    595
    media_image1.png
    Greyscale

This argument is not persuasive. Anderson does not teach away from using only external sensors. Anderson clearly teaches “The sensors may be implanted into the patient's body adjacent to the anatomical feature of interest, placed on the skin of the patient adjacent to the anatomical feature(s) of interest, and/or placed on clothing of the patient adjacent to the anatomical feature(s)” (¶ [0169]) and “As described above, the sensors may be external or implantable” (¶ [0176]). Such disclosures indicate that the use of external sensors alone are sufficient for implementing the method of Anderson. The recitation that the implantable sensors are preferred “In some embodiments” (¶ [0169]) does not disparage the use of the external sensors in the method. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, the claims do exclude the use of implantable sensors in conjunction with the external sensors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791